Order entered September 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00619-CV

                     LUIS A. AND LINDA A. SANTIAGO, Appellants

                                             V.

                   NOVASTAR MORTGAGE, INC., ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-02073-2011

                                         ORDER
       The Court has before it appellee Novastar Mortgage, Inc.’s September 17, 2013

unopposed motion for extension of time to file appellee’s brief. The Court GRANTS the motion

and ORDERS appellee Novastar Mortgage, Inc. to file its brief by October 18, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE